PER CURIAM.
The Price Administrator appeals from an adverse judgment in a suit for damages for sales of Douglas fir dimension lumber at prices allegedly in excess of the maximum contemplated by RMPR No. 26.
The question on the appeal concerns the interpretation of the regulation. The trial court found that the prices charged were not in excess of the maximum prescribed in Table 2, § 23, of the regulation, which table appellee had thought applicable to the transaction. The Administrator claims that this table fixed no price for the dimensions sold and that accordingly § 12 of the regulation came into play. This section provides that “if a seller wishes to sell a grade which is not specifically priced in the price tables, or wishes to make an addition for special workings, specifications, services, or other extras for which additions are not specifically permitted,” he must apply for a maximum price.
We are not disposed to disturb the determination below that Table 2 was applicable to the peculiar facts of the case. As the court observed, the question involved is a technical one in the industry. There was substantial evidence to support the finding made.
Affirmed.